       Case 3:19-cv-00529-BAJ-SDJ        Document 42     03/31/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 EDWARD DANDRIDGE, ET AL.                                             CIVIL ACTION

 VERSUS

 KAREN G. ST. GERMAIN,                                       NO. 19-00529-BAJ-SDJ
 Individually And In Her Official
 Capacity As Commissioner Of The
 Office Of Motor Vehicles

                               RULING AND ORDER

      Before the Court is Plaintiffs’ Motion For Partial Summary Judgment As

To Liability (Doc. 23). Defendant opposes Plaintiffs’ Motion. (Doc. 34). For the

reasons stated herein, Plaintiffs’ Motion will be denied. Further, based on the

summary judgment evidence, it now appears likely that Plaintiffs’ procedural due

process claims fail as a matter of law. Accordingly, the Court will also order Plaintiffs

to show cause, if any exists, why summary judgment should not be entered in

Defendant’s favor, dismissing Plaintiffs’ action with prejudice.

I. SUMMARY JUDGMENT EVIDENCE

      To recall, this case questions whether the Louisiana Office of Motor Vehicles’

(“OMV”) failure to renew Plaintiffs’ operating licenses without a hearing violates

Plaintiffs’ right to procedural due process.

      Plaintiff Edward Dandridge owns and operates Plaintiff Delta Safety Driving

School, LLC (“Delta”). For eight years prior to November 2018, the OMV issued Delta

site-specific operating licenses allowing Delta to operate driver instruction schools

and testing facilities in four different parishes. During this time, Delta’s revenues

                                           1
         Case 3:19-cv-00529-BAJ-SDJ      Document 42    03/31/21 Page 2 of 10




were Dandridge’s primary source of income.

         OMV periodically renewed Delta’s licenses pursuant to the terms of a standard

contract styled “Third Party Tester for Class ‘D’ and ‘E’ Driver’s License Contract”

(the “Contract”). Each of these Contracts provided a two-year term, and set forth

various rights and obligations among Delta and the OMV. (See, e.g., Doc. 23-15 at 1-

8). Notably, the Contracts specifically address the OMV’s right to unilaterally

“withdraw from and discontinue” the Contracts upon expiration, stating (in relevant

part):

         23. This Agreement shall be in force for the period of time
         specified in paragraph one of this agreement. The Third Party
         Tester and Examiner(s) shall make annual application for renewal of
         certification/status and the continuation of this Agreement on forms to
         be provided by the Department. The Department reserves to itself,
         and Third Party Tester, Examiner, and agents thereof hereby
         agrees thereto, the right to withdraw from and discontinue this
         agreement upon its expiration. The Office of Motor Vehicles or
         Third-Party Tester may terminate the Agreement at any time by
         giving thirty (30) days written notice to the Office of Motor
         Vehicles. The Third Party Tester agrees to return a count of unused
         Road Skills Test numbers previously assigned and the Certificate
         template in its possession upon written notice by the Department of its
         intent to discontinue this Agreement, and to not renew same.

(See, e.g., Doc. 23-15 at 5 (emphasis added)). Additionally, the Contracts contain an

integration clause, stating that they “shall not be modified except by subsequent

agreement in writing and attached hereto as an addendum, duly signed by all

parties.” (See, e.g., id. at 7).

         Delta and the OMV executed the most recent round of Contracts—five total—

in September and October 2016 (the “2016 Contracts”). (See Doc. 23-15 at 1-8, 9-16,

17-24, 25-32, 53-60). The 2016 Contracts provided a two-year term “beginning on the


                                           2
       Case 3:19-cv-00529-BAJ-SDJ       Document 42     03/31/21 Page 3 of 10




1st day of January 2017 and ending on the 31st day of December 2018.” (See Doc. 23-

15 at 1, 9, 17, 25, 53). Each 2016 Contract contains the same withdrawal provision

cited above. (See Doc. 23-15 at 5, 13, 21, 29, 57). Each 2016 Contract also contains the

same integration clause cited above. (See Doc. 23-15 at 7, 15, 46, 31, 46).

      On November 30, 2018, the OMV notified Plaintiffs by certified mail that it

would not be renewing Delta’s operating licenses for the 2019-2020 years (the

“November 30 Letter”), stating that the OMV “determined that it is not in the best

interest to offer an invitation to renew your driving school license[s].” (Doc. 23-4 at

1). The November 30 Letter provided Plaintiffs until December 31, 2018 to wind down

their operations at each of their five locations, and further advised that “[s]ince the

[OMV] chooses not to renew the Third Party Tester Agreement or licenses for Delta

Safety Driving Academy LLC, the school is ineligible to operate and conduct driver

education training pursuant to La. R.S. 32:402.” (Id.). The November 30 Letter

invited Plaintiffs to contact the OMV’s “Training and Certification Unit” with any

“questions,” but did not provide Plaintiffs the opportunity for a hearing prior to

expiration of Plaintiffs’ licenses. (Id. at 2). Defendant Karen St. Germain signed the

letter in her capacity as Commissioner of the OMV. (Id.).

      Plaintiffs’ licenses expired on December 31, 2018, effectively ending Delta’s

business. Plaintiffs sought clarification of the OMV’s non-renewal decision, and the

OMV responded with a letter dated February 25, 2019 (the “February 25 Letter”).

The February 25 Letter explained that “previous compliance reviews are used by the

[OMV] to determine eligibility for renewal of Private Driving Schools and Instructors,



                                           3
       Case 3:19-cv-00529-BAJ-SDJ        Document 42     03/31/21 Page 4 of 10




in accordance with the Louisiana Administrative Code, Title 55,” and that “[b]ased

on these compliance reviews dated February 7, 2017, December 6, 2017 and August

29, 2018, along with repeated violations of Title 55, the [OMV] determined not to offer

an invitation to renew the driving school license or Third party Tester Agreement for

any of the locations of Delta Safety Driving School.” (Doc. 23-10 at 1). Commissioner

St. Germain also signed the February 25 letter. (Id.).

      After receiving the February 25 Letter, Plaintiffs requested a post-expiration

hearing before the OMV, and were denied. Plaintiffs sought administrative review of

the OMV’s non-renewal decision before the Louisiana Division of Administrative

Law. The Administrative Law Judge ultimately dismissed Plaintiff’s request,

determining that under Louisiana law “no administrative hearing shall be granted

in connection with the denial of an application for a new [sic] or renewal application

to be certified as a third-party tester or third party examiner.” (Doc. 23-11 at 6).

II. PROCEDURAL HISTORY

      On August 14, 2019, Plaintiffs initiated this action, alleging that the OMV’s

non-renewal decision and failure to provide a pre- or post-decision hearing deprived

them of procedural due process under the U.S. Constitution and the Louisiana

Constitution. (Doc. 1 at ¶¶ 16-21). Plaintiffs asserted claims against Commissioner

St. Germain in her official capacity as head of the OMV, and her personal capacity.

(Id. at ¶ 5). Plaintiffs’ official capacity claims seek a declaration that the OMV acted

unlawfully and an injunction reinstating their operating licenses. (Id. at pp. 6-7).

Plaintiffs’ personal capacity claims seek compensatory damages. (Id. at p. 7).

      On October 3, 2019, the Commissioner filed her Motion to Dismiss, contending
                                           4
       Case 3:19-cv-00529-BAJ-SDJ         Document 42     03/31/21 Page 5 of 10




that Plaintiffs have failed to allege viable federal constitutional claims, and the

Eleventh Amendment bars Plaintiffs’ state law claims. (See Doc. 16-1).

       On October 15, 2020, the Court issued its ruling and order granting the

Commissioner’s motion to dismiss in part. The Court dismissed Plaintiffs’ state law

claims, determining that they were barred by Eleventh Amendment sovereign

immunity. (Doc. 31 at 3-4). Still, however, the Court allowed Plaintiffs’ federal claims

to proceed, determining that the Complaint alleged plausible violations of procedural

due process against the Commissioner in her official and personal capacities. (Id. at

5-8). The Court’s October 15 ruling was based solely on the allegations of the

Complaint. In other words, the Court had not reviewed the 2016 Contracts prior to

issuing its ruling.

       Now Plaintiffs seek partial summary judgment on their remaining federal

claims, contending that indisputably their rights to pre- and post-deprivation due

process were denied when the OMV issued its non-renewal decision without notice or

a hearing. (Doc. 23 at 6-11). In the alternative, Plaintiffs argue that even if the OMV

“complied with applicable regulations and statutes” when rendering its non-renewal

decision, “the statutes and/or regulations [themselves] are unconstitutional, as

violative of due process, as applied in this particular case.” (Id. at 11-12).

III.   LAW AND ANALYSIS

       A. Summary Judgment Standard

       Federal Rule of Civil Procedure 56 provides that the court may grant summary

judgment only “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

                                            5
        Case 3:19-cv-00529-BAJ-SDJ       Document 42      03/31/21 Page 6 of 10




P. 56(a). If the movant bears its burden of showing that there is no genuine issue of

fact, the nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). “Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue

for trial.’” Id. at 587.

       Conversely, when it is apparent from the summary judgment evidence that the

moving party cannot prevail on its claim, the Court may enter summary judgment

sua sponte “provided the losing party has been given adequate notice and opportunity

to respond.” Scott v. Mississippi Dep't of Corr., 961 F.2d 77, 79 n.5 (5th Cir. 1992)

(quoting Arkwright–Boston Mfrs. Mut. Ins. Co. v. Aries Marine Corp., 932 F.2d 442,

444 (5th Cir. 1991)).

       B. Applicable Law

       “The most familiar office of [the Due Process] Clause is to provide a guarantee

of fair procedure in connection with any deprivation of life, liberty, or property by a

State.” Collins v. City of Harker Heights, Tex., 503 U.S. 115, 125 (1992). Every

procedural due process claim begins with a determination regarding “whether the

interest alleged to have been infringed amounts to ‘life, liberty, or property’ under the

fourteenth amendment.” Burris v. Willis Indep. Sch. Dist., Inc., 713 F.2d 1087, 1090

(5th Cir. 1983). A procedural due process claim fails absent a constitutionally

protected interest. See id.

       When, as here, a plaintiff alleges deprivation of a property interest, state law

determines whether the interest is protected. See Cleveland Bd. of Educ. v.
                                            6
       Case 3:19-cv-00529-BAJ-SDJ       Document 42     03/31/21 Page 7 of 10




Loudermill, 470 U.S. 532, 538 (1985) (“Property interests are not created by the

Constitution, they are created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law.” (quotation

marks and alterations omitted)). Under Louisiana law, a plaintiff lacks a continuing

property interest in a right that is “extinguished by the happening of a condition to

which it has always been subject.” Baton Rouge Rice Mill v. Fairbanks, Morse & Co.,

114 So. 633, 634 (La. 1927) (“When a right is extinguished by the happening of a

condition to which it has always been subject, it cannot be said that the owner of the

right has been deprived of it without due process of law.”); see Tate v. Livingston Par.

Sch. Bd., 1983-0297 (La. App. 4 Cir. 12/22/83), 444 So. 2d 219, 221 (holding that high

school basketball coach lacked a continuing property interest in an expired coaching

contract), writ denied, 446 So. 2d 314 (La. 1984); cf. Pelican Educ. Found., Inc. v.

Louisiana State Bd. of Elementary & Secondary Educ., 2011-2067 (La. App. 1 Cir.

6/22/12), 97 So. 3d 440, 449 (holding that immediate termination of charter school’s

operating license did not violate procedural due process where termination occurred

pursuant to the terms of the licensing contract).

      C. Discussion

      Plaintiffs’ due process claims are predicated on an ongoing property interest in

their operating licenses. Certainly, Plaintiffs enjoyed such an interest during the

term of the 2016 Contracts. See Bell v. Burson, 402 U.S. 535, 539 (1971) (explaining

that once a state license is issued, its “continued possession may become essential in

the pursuit of a livelihood,” and therefore “licenses are not to be taken away without

that procedural due process required by the Fourteenth Amendment”). Here,
                                           7
       Case 3:19-cv-00529-BAJ-SDJ         Document 42     03/31/21 Page 8 of 10




however, each of the 2016 Contracts expressly reserved the OMV’s right to “withdraw

from and discontinue this agreement upon its expiration.” (Doc. 23-15 at 5). In other

words, when Plaintiffs entered the 2016 Contracts, they expressly assumed the risk

that their property interest in their licenses would be extinguished at the expiration

of the term if the OMV decided not to renew. That is exactly what occurred.

       Louisiana law is clear that “[w]hen a right is extinguished by the happening of

a condition to which it has always been subject, it cannot be said that the owner of

the right has been deprived of it without due process of law.” Baton Rouge Rice Mill.,

114 So. at 634. Thus, it appears Plaintiffs’ due process claims fail at gate because

Plaintiffs’ operating licenses were issued pursuant to Contracts that expired of their

own terms, thereby extinguishing Plaintiffs’ protected property interest in their

licenses. Id.; see, e.g., Tate, 444 So. 2d at 221; Pelican Educ. Found., 97 So. 3d at 449;

see also, e.g., Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 578 (1972) (holding

that untenured university professor employed under a fixed term contract lacked a

continuing property interest in his employment after the contract expired); Burns v.

Harris Cty. Bail Bond Bd., 139 F.3d 513, 520 (5th Cir. 1998) (holding that plaintiff

lacked continuing property interest in expired bail bondsman’s license: “The fact that

Burns previously held a property license (which had expired some two years earlier)

is insufficient to create a property interest entitled to due process protection in March

1995.”); Anderton v. Texas Parks & Wildlife Dep't, No. 13-cv-01641, 2014 WL

11281086, at *8 (N.D. Tex. Feb. 14, 2014) (plaintiffs lacked continuing property

interest in expired hunting licenses: “[Plaintiffs] argue, in part, that they had a



                                            8
         Case 3:19-cv-00529-BAJ-SDJ       Document 42    03/31/21 Page 9 of 10




property right in the renewal of their expired permit because the [Parks Department]

had previously renewed their permit for the past ten years. But past renewals are

insufficient to establish more than a unilateral expectation.” (citing authorities)). And

because Plaintiffs’ property interest in their operating licenses was extinguished,

they were not entitled to a due process hearing prior to or after nonrenewal. See

Burris, 713 F.2d at 1091 (“Burris did not have a property right in the renewal of his

contract. Lacking such a right, Burris was not entitled to a due process hearing.”).

         In sum, under the express terms of the 2016 Contracts, Plaintiffs likely cannot

show a protected property interest in their expired operating licenses, and thus

cannot prevail at summary judgment on any of their due process claims—including

their as-applied challenge to the statutes and regulations governing the OMV’s

licensing and renewal procedures. See Burris, 713 F.2d at 1090; Sahara Health Care,

Inc. v. Azar, 349 F. Supp. 3d 555, 572 (S.D. Tex. 2018) (“A due process claim fails

when there is no property interest.” (discussing cases), aff'd, 975 F.3d 523 (5th Cir.

2020).

IV.CONCLUSION

         Accordingly,

         IT IS ORDERED that Plaintiffs’ Motion for Summary Judgment (Doc. 23) is

DENIED.

         IT IS FURTHER ORDERED that consistent with the Court’s initial

determination that Plaintiffs likely cannot prove a protected interest in their expired

operating licenses under the express terms of the 2016 Contracts, Plaintiffs shall

show cause, if any exists, why summary judgment should not be entered in
                                            9
       Case 3:19-cv-00529-BAJ-SDJ        Document 42     03/31/21 Page 10 of 10




Defendant’s favor, dismissing Plaintiffs’ action with prejudice. See Scott, 961 F.2d at

79 n.5. Plaintiffs’ show cause memorandum, if any, shall be limited to 10 pages, and

shall be submitted within 21 days of the date of this Order. Plaintiffs’ failure to timely

submit a show cause memorandum may result in sua sponte dismissal of this action.

      IT IS FURTHER ORDERED that Defendant may submit a response to

Plaintiffs’ show cause memorandum, also limited to 10 pages, within the time limits

provided by Local Rule 7(f). No reply memoranda will be allowed.

                                Baton Rouge, Louisiana, this 31st day of March, 2021


                                         _______________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                           10
